 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE DOUGLASS JOHNSON,                         No. 2:20-cv-00532 WBS DB P
12                       Petitioner,
13           v.                                         ORDER
14    P. THOMPSON,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19          Petitioner has filed a motion requesting to proceed in forma pauperis. (ECF No. 6.)

20   Examination of the in forma pauperis application reveals that petitioner is unable to afford the

21   costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See 28

22   U.S.C. § 1915(a).

23          Petitioner appears to seek habeas relief in relation to the denial of “First Step Act” credits.

24   (ECF No. 1.) However, petitioner did not file the pleading on one of this court’s forms. (See

25   generally id.) The court requires all petitions for writ of habeas corpus to be filed on the proper

26   form. L.R. 190(b). Moreover, the court may limit its review of the petition for relief to the

27   information on the form only and need not consider any memoranda or attachments to the

28   petition. See Rule 2(c), Rules Governing § 2254 Cases.
                                                        1
 1             Petitioner is hereby notified that in order for this court to review his application, he must

 2   refile his petition on the proper form. Furthermore, although petitioner may submit a separate

 3   memorandum and exhibits to support his petition for relief, the court’s application form must

 4   contain all relevant claims, and must provide the court with all necessary information.

 5             In accordance with the above, IT IS HEREBY ORDERED that:

 6             1. Petitioner’s motion to proceed in forma pauperis (ECF No. 2) is granted;

 7             2. Petitioner’s application for writ of habeas corpus, filed March 9, 2020 (ECF No. 1), is

 8   DISMISSED with leave to amend within thirty days from the date of this order;

 9             3. Any amended petition must be filed on the form employed by this court and must state

10   all claims and prayers for relief on the form. It must bear the case number assigned to this action

11   and must bear the title “First Amended Petition,” and

12             4. The Clerk of Court is directed to send petitioner a copy of this court’s 28 U.S.C. §

13   2254 habeas corpus application.

14
     Dated: April 30, 2021
15

16

17

18

19

20
21

22

23

24

25
     DB:14
26   DB:1/Orders/Prisoner/Habeas/R/john0532.115

27

28
                                                           2
